Citation Nr: 0815955	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
June 1955 and from June 1958 to October 1959.

This appeal to the Board of Veterans Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is reopening the claim on the basis of new and 
material evidence, then remanding the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating 
the claim on the underlying merits.


FINDINGS OF FACT

1.  An unappealed May 1981 rating decision denied service 
connection for a back condition on the basis there was no 
medical or other competent evidence supporting the claim, 
either showing the veteran had a then current disability, 
that he had sustained a relevant injury or contracted a 
relevant disease while in the military, or that there was a 
correlation between his claimed back condition 
and his military service.

2.  However, additional evidence received since that May 1981 
rating decision is relevant and raises a reasonable 
possibility of substantiating this claim.  In particular, two 
private medical treatment records confirm the veteran now at 
least has a diagnosis of a pertinent current disability.




CONCLUSIONS OF LAW

1.  The May 1981 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that decision to reopen the claim for service connection for 
a back disorder. 38 U.S.C.A. §§ 5107, 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first considered and denied the claim for service 
connection for a back condition in a May 1981 rating 
decision.  The RO sent the veteran a letter that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  But he did not appeal, so 
that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

The veteran filed an informal petition to reopen this claim 
in October 2003 and later submitted a formal application to 
reopen this claim in March 2004, which the RO received in 
April 2004.  Therefore, the amended regulations with respect 
to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the August 2004 rating decision appealed, the RO reopened 
the back claim and adjudicated the issue of service 
connection for a back condition on the merits.  Regardless, 
though, so, too, must the Board make this threshold 
preliminary determination because it affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits, i.e., on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.

When determining whether a claim should be reopened, the 
Board performs here a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The RO denied service connection in its prior May 1981 rating 
decision because there was no medical or other competent 
evidence supporting the claim, either showing the veteran had 
a then current disability, that he had sustained a relevant 
injury or contracted a relevant disease while in the 
military, or that there was a correlation between his claimed 
back condition and his military service.  In fact, the only 
evidence of record at the time of that prior rating decision 
consisted of his original claim application (VA Form 21-526), 
two morning reports showing his excusal from duty in February 
and March 1953, and his DD Form 214.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since that final 
May 1981 rating decision.  Since that decision, he has 
submitted the report of a private thoracic and cervical 
examination from Dr. W., dated in June 1997, who took X-rays 
of the veteran's back and diagnosed:  a.) "mild spondylytic 
changes without acute osseous abnormality" concerning the 
cervical segment of his spine and b.) "osteoporosis and 
dorsal kyphoscoliosis in association with several contiguous 
mild dorsal vertebral compression deformities and 
degenerative changes" concerning the thoracic segment of his 
spine.  These X-ray findings are further supported by a 
private treatment record from Dr. R., which shows four 
separate treatments in June 1997 for pain associated with the 
back disorder.



These additional records are relevant and raise a reasonable 
possibility of substantiating the claim because they confirm 
the veteran now at least has a diagnosis of a pertinent 
current disability involving his back, which was not 
established or otherwise shown when the RO first denied his 
claim in May 1981.  And although these additional records do 
not also causally relate this disability to his military 
service, another requirement for service connection, the 
Federal Circuit Court has held that new evidence nonetheless 
can be sufficient to reopen a claim if, as here, it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even when it is not enough to convince the Board to grant a 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

Moreover, since the Board is reopening the claim on the basis 
of this new and material evidence, there is no need to 
discuss whether the veteran has received sufficient notice 
insofar as the specific reasons for the prior, May 1981 
denial because, even if he has not, this is inconsequential 
and, therefore, at most harmless error because the Board is 
reopening his claim regardless.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Unfortunately, though, the RO has not fulfilled other aspects 
of the duties to notify and assist.  38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  And this is why the Board 
must remand the claim rather than immediately readjudicate it 
on the underlying merits.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
condition.  To this extent only, the appeal is granted.




REMAND

Before addressing the merits of the claim at issue, the Board 
finds that additional development of the evidence is 
required.  

When service medical records (SMRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
The veteran's SMRs appear to have been destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  So VA has a heightened duty to 
consider the applicability of the benefit of the doubt rule, 
to assist him in developing his claim, and to explain the 
reasons and bases for its decision.  Cromer v. Nicholson, 
19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

That said, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Missing 
records, while indeed unfortunate, do not obviate the need 
for probative medical nexus evidence causally relating the 
current disability at issue to the veteran's military 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Concerning this, the RO requested the veteran's SMRs but was 
told in September 1980 by the NPRC that there were no medical 
records on file there due to their fire-related destruction.  
Morning reports, however, were obtained for February 11, 1953 
and March 11, 1953 in an attempt to alternatively confirm the 
veteran had received relevant medical treatment during 
service for his claimed back injury.  

That notwithstanding, the RO should account for any other 
means of obtaining SMRs or alternative forms of evidence to 
confirm an in-service injury and/or treatment for a back 
condition, such as clinical/hospital records and Surgeon 
General's Office (SGO) records.  Specifically, the veteran 
maintains there are additional treatment records available 
concerning his car accident during service, which he says 
caused his current back disability.  He indicated these 
additional records will show his treatment at the U.S. 
Military Hospital at Wolters Air Force base (now Fort 
Wolters) in Mineral Wells, Texas, from March to September 
1953.  See his claim to reopen dated in April 2004 and his 
representative's statement dated in February 2005.  He also 
asserts that military police reports or line of duty 
investigation reports might be available, as well, concerning 
this accident and the treatment he received in the aftermath 
of it.  See his representative's statement dated in February 
2005.  He further asserts this accident occurred at an Army 
unit stationed on an Air Force base, raising the necessity to 
contact both the U.S. Army and the U.S. Air Force to confirm 
this contention of a car accident.  Id.

In addition, VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) and (c)(3).  
VA's duty to assist thus includes the responsibility to 
obtain any relevant records from the Tennessee Valley 
Authority (TVA).  Voerth v. West, 13 Vet. App. 117, 121 
(1999);  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The 
veteran identified in his claim dated in April 2004 that he 
had an employment examination with the TVA in about May 1960, 
which he asserts "found [he] had evidence of a previously 
broken back."  Thus, this could be potential medical 
evidence of a nexus between his current back disability and 
the claimed in-service injury.  However, there do not appear 
to be previous attempts to obtain this important evidence 
from the TVA.  The AMC therefore needs to try and obtain 
copies of any disability determination issued as part of an 
employment examination and all associated medical records.  



Lastly, there appear to be outstanding private treatment 
records that the AMC also should attempt to obtain.  The 
veteran indicates that he currently receives treatment at the 
Orange County Health Department in Florida.  See his 
supporting statement (VA Form 21-4138) dated in May 2004.  
However, he did not submit the actual treatment records - 
instead, he only listed the name of the clinic.  He did not 
provide the names of the doctors that treated him, the dates 
he was seen, an address, or phone numbers, etc. to contact 
the facility he mentioned.  VA is required to make reasonable 
efforts to obtain all "relevant" records, including private 
records, which the veteran adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  
These records, if available, appear relevant to his claim for 
service connection for a back condition.  As such, the AMC 
should take the necessary steps to obtain them. 

Accordingly, this case is REMANDED for the following 
development and consideration:


1.	Ask the veteran whether he has 
received any additional treatment for 
his back condition since January 
2005, when the statement of the case 
(SOC) was issued.  If he has, and the 
records are not already on file, 
obtain them.

2.	Send the veteran another VCAA notice 
letter to comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter must advise him that a 
downstream disability rating and an 
effective date will be assigned if 
his service-connection claim for a 
back disorder is granted.  

3.	Request from the Tennessee Valley 
Authority (TVA) records relevant to 
the veteran's disability claim.  He 
says that he had an employment 
examination in about May 1960, which 
he asserts "found [he] had evidence 
of a previously broken back."  See 
his claim dated in April 2004.  
He asserted the TVA office in 
Knoxville, Tennessee, should have 
these records.  See his claim dated 
in July 1980.  Request copies of any 
disability determination and 
associated medical records.  If no 
records are available, a response to 
that effect must be documented in the 
claims file.  Ask the veteran to once 
again supply a completed 
authorization (VA Form 21-4142) for 
VA to obtain these records, and to 
provide any further details if 
available.  If he provides a 
completed release, again attempt to 
obtain these records.

4.	Explore alternative methods of 
ascertaining any service records that 
might provide evidence that would 
substantiate the veteran's contention 
of suffering a back injury while on 
active duty in a car accident during 
1953 and receiving treatment after 
the injury.  This should include, but 
is not limited to:

a.)	Requesting any available 
military police reports or line of 
duty investigation reports relating 
to the veteran's claimed car accident 
on Wolters Air Force Base (now Fort 
Wolters) in Mineral Wells, Texas, in 
1953.  His morning reports show he 
was excused from duty for unknown 
reasons on February 11, 1953 and 
March 11, 1953.  He asserts in his 
representative's statement dated in 
February 2005 that this was an U.S. 
Army unit stationed on a U.S. Air 
Force base.  Consequently, request 
both the U.S. Army and the U.S. Air 
Force to provide any military police 
reports or line of duty investigation 
reports relating to an automobile 
accident at Wolters Air Force Base 
during the months of February to 
March 1953.  

b.)	Also, if available, request 
any treatment records at the U.S. 
Military Hospital at Wolters Air 
Force base (now Fort Wolters), in 
Mineral Wells, Texas during March 
through September 1953.  

c.)	Also, if available, request 
any treatment records through the 
Surgeon General's Office (SGO).

If the above development of 
alternative sources of SMRs proves 
futile, prepare a written memorandum 
to that account for the veteran.

5.	Contact the veteran and ask that he 
complete and return the necessary 
authorization 
(VA Form 21-4142) for VA to obtain 
the private medical treatment records 
he recently identified in his 
supporting statement dated in 
May 2004.  He mentioned he currently 
receives relevant treatment from the 
Orange County Health Department in 
Florida.  Ask that he assist, 
if possible, in obtaining these 
records by providing the dates of 
treatment, names of the treating 
physicians, phone numbers and 
addresses; or by himself providing 
those treatment records, if for 
example, he has them in his personal 
possession.  If he provides a 
completed release form authorizing VA 
to obtain these confidential 
treatment records, then attempt to 
obtain them with at least one follow-
up request if no reply is received.  
See 38 C.F.R. § 3.159(c)(1).  

6.	After completing any necessary 
additional development, readjudicate 
the claim on a de novo basis in light 
of any additional evidence received 
since the January 2005 statement of 
the case (SOC).  If the claim is not 
granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity 
to respond to it before returning the 
file to the Board for further 
appellate consideration.  


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).








 Department of Veterans Affairs


